Citation Nr: 1409738	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service connected posttraumatic stress disorder with mood disorder (also claimed as depression).

2  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas, that granted service connection for  PTSD with an initial rating of 50 percent and denied service connection for bilateral hearing loss, tinnitus, and GERD.

The Board notes that the Veteran stated in the his Form 9 (Appeal to Board of Veterans' Appeals), dated in August 2010, that he suffered from bowel problems since Vietnam, and the condition has now progressed to Crohn's disease.  Furthermore, a VA treatment record, dated March 2009, noted recent colitis with rectal bleeding, and it was unknown whether or not to attribute his colitis to Agent Orange exposure.  Therefore, the issue of an intestinal disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Veteran was afforded a VA examination in May 2012 to determine the nature and severity of his PTSD.  During that exam, he reported that he was not employed and was collecting benefits from the Social Security Administration (SSA).  The Veteran did not specify whether he was collecting retirement or disability benefits.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA benefits and all underlying medical records should be obtained on remand.  Additionally, due to the delay the above actions will cause, the most current VA examination for PTSD will become stale.  Therefore, another exam should be afforded to the Veteran to evaluate the current nature and severity of his service-connected PTSD. 

As it pertains specifically to the claim for hearing loss and tinnitus, the Veteran was afforded a VA examination in September 2009.  The examiner opined that he could not determine the etiology of the Veteran's tinnitus or bilateral hearing loss without resorting to speculation.  The Board finds that the September 2009 opinion to be inadequate and that a remand is necessary to afford the Veteran an adequate opinion because the examiner failed to address the Veteran's lay statements regarding noise exposure and relies on the lack of audiogram at separation and within a year of discharge.  Regarding tinnitus, the examiner incorrectly relied on the fact the STR's were silent for tinnitus.

Furthermore, a review of the Veteran's service treatment records reveal that the Veteran had a pre-existing hearing condition, which was not addressed by the September 2009 examiner.  Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. With conversion of the scores from ASA to ISO units for the Veteran's March 1965 entrance evaluation, the pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
25
LEFT
20
10
15
15
30

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Here, the September 2009 examiner did not opine as to whether the Veteran's pre-existing bilateral hearing loss was aggravated by service.  Therefore, a new remand is required to afford the Veteran a new examination to determine whether there was any measurable worsening of the hearing loss during active military service, whether this worsening constitutes an increase in the disorder, and/or whether there is clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during the active military service.  

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records from December 2012.  Records dated through December 2012 from the VA Medical Center in Shreveport, Louisiana are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain these records should be documented in the claims file. If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  The RO/AMC should contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA benefits and all underlying medical records which are in SSA's possession. 

All efforts to obtain these records should be documented in the claims file. If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  After completion of the above development, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  All indicated tests and studies should be undertaken to identify the degree of social and occupational impairment attributable to his mood disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all psychiatric symptoms found to be present, to include the impact such has on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2012 and any medical and lay evidence of record.  

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

4.  After all outstanding records have been associated with the claims file, the case should be returned to the examiner that conducted the September 2009 audiology VA examination for an addendum opinion.  If that examiner is not available, another appropriate VA medical personnel should be request to render an addendum opinion (as below).  Another VA examination should be scheduled at the discretion of the examiner.  The addendum opinion should address the following: 

(a)  Whether the Veteran's pre-existing bilateral hearing loss clearly and unmistakably underwent no increase in severity during the Veteran's active service.

(b)  Whether there was an increase in severity of the Veteran's pre-existing bilateral hearing loss during service, and if that increase in severity was clearly and unmistakably part of the natural progress of the Veteran's pre-existing hearing loss. 

(c)  Whether the Veteran's tinnitus was due to an increase in severity of his pre-existing bilateral hearing loss; and if so, was the tinnitus clearly and unmistakably part of the natural progress of the Veteran's pre-existing hearing loss.

(d)  If the tinnitus is not due to an increase in the severity of the Veteran's pre-existing bilateral hearing loss; whether it is as least likely as not (probability of 50 percent or more) related to the Veteran's service.

The examiner must consider the Veteran's lay statements regarding his in-service acoustic trauma and symptoms during and after service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion. 

In reaching some of the determinations the examiner should be request to use the standard of whether the evidence is "clear and unmistakable" (obvious, manifest, undebatable). 

The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

The rationale for all opinions expressed should be discussed.  If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should explain why, if possible.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  Then, readjudicate the claims. If the claims remain denied, issue a supplemental statement of the case, and afford the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

